
	
		II
		Calendar No. 83
		112th CONGRESS
		1st Session
		S. 1256
		IN THE SENATE OF THE UNITED STATES
		
			June 22, 2011
			Mr. Levin, from the
			 Committee on Armed
			 Services, reported the following original bill; which was read
			 twice and placed on the calendar
		
		A BILL
		To authorize appropriations for fiscal year 2012 for
		  defense activities of the Department of Energy, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Department of Energy National
			 Security Act of 2012.
		2.Table of
			 contentsThe table of contents
			 for this Act is as follows:
			
				Sec. 1. Short title.
				Sec. 2. Table of contents.
				Sec. 3. Congressional defense
				committees.
				Sec. 4. Scoring of budgetary
				effects.
				DIVISION C—DEPARTMENT OF ENERGY NATIONAL
				SECURITY AUTHORIZATIONS AND OTHER AUTHORIZATIONS
				TITLE XXXI—DEPARTMENT OF ENERGY NATIONAL
				SECURITY PROGRAMS
				Subtitle A—National Security Programs
				Authorizations
				Sec. 3101. National Nuclear Security
				Administration.
				Sec. 3102. Defense environmental
				cleanup.
				Sec. 3103. Other defense
				activities.
				Subtitle B—Program Authorizations,
				Restrictions, and Limitations
				Sec. 3111. Review of security
				vulnerabilities of national laboratory computers.
				Sec. 3112. Review by Secretary of Energy
				and Secretary of Defense of Comptroller General assessment of budget requests
				with respect to the modernization and refurbishment of the nuclear security
				complex.
				Sec. 3113. Aircraft
				procurement.
				Sec. 3114. Limitation on use of funds for
				establishment of centers of excellence in countries outside of the former
				Soviet Union.
				Sec. 3115. Recognition and status of
				National Atomic Testing Museum.
				Subtitle C—Reports
				Sec. 3121. Report on feasibility of
				federalizing the security protective forces contract guard workforce at certain
				Department of Energy facilities.
				Sec. 3122. Comptroller General study on
				oversight of Department of Energy defense nuclear facilities.
				Sec. 3123. Plan to complete the Global
				Initiatives for Proliferation Prevention program in the Russian
				Federation.
				TITLE XXXII—DEFENSE NUCLEAR FACILITIES
				SAFETY BOARD
				Sec. 3201. Authorization.
				Sec. 3202. Authority of the Defense
				Nuclear Facilities Safety Board to review the facility design and construction
				of Construction Project 10–D–904 of the National Nuclear Security
				Administration.
				TITLE XXXIII—MARITIME
				ADMINISTRATION
				Sec. 3301. Maritime
				Administration.
			
		3.Congressional
			 defense committeesFor
			 purposes of this Act, the term congressional defense committees
			 has the meaning given that term in section 101(a)(16) of title 10, United
			 States Code.
		4.Scoring of budgetary
			 effectsThe budgetary effects
			 of this Act, for the purpose of complying with the Statutory Pay-As-You-Go-Act
			 of 2010, shall be determined by reference to the latest statement titled
			 Budgetary Effects of PAYGO Legislation for this Act, submitted
			 for printing in the Congressional Record by the Chairman of the Senate Budget
			 Committee, provided that such statement has been submitted prior to the vote on
			 passage.
		
	
		CDEPARTMENT OF
			 ENERGY NATIONAL SECURITY AUTHORIZATIONS AND OTHER AUTHORIZATIONS
			XXXIDEPARTMENT OF
			 ENERGY NATIONAL SECURITY PROGRAMS
				ANational Security
			 Programs Authorizations
					3101.National
			 Nuclear Security Administration
						(a)Authorization
			 of appropriationsFunds are hereby authorized to be appropriated
			 to the Department of Energy for fiscal year 2012 for the activities of the
			 National Nuclear Security Administration in carrying out programs as specified
			 in the funding table in section 4601.
						(b)Authorization
			 of new plant projectsFrom funds referred to in subsection (a)
			 that are available for carrying out plant projects, the Secretary of Energy may
			 carry out the following new plant project for the National Nuclear Security
			 Administration:
							
								Project 12–D–301, Transuranic (TRU) Waste Facility,
				Los Alamos National Laboratory, Los Alamos, New Mexico,
				$13,481,000.
						3102.Defense
			 environmental cleanupFunds
			 are hereby authorized to be appropriated to the Department of Energy for fiscal
			 year 2012 for defense environmental cleanup activities in carrying out programs
			 as specified in the funding table in section 4601.
					3103.Other defense
			 activitiesFunds are hereby
			 authorized to be appropriated to the Department of Energy for fiscal year 2012
			 for other defense activities in carrying out programs as specified in the
			 funding table in section 4601.
					BProgram
			 Authorizations, Restrictions, and Limitations
					3111.Review of
			 security vulnerabilities of national laboratory computers
						(a)In
			 generalSection 4508 of the
			 Atomic Energy Defense Act (50 U.S.C. 2659) is amended to read as
			 follows:
							
								4508.Review of
				security vulnerabilities of national laboratory computers
									(a)In
				generalThe Secretary of Energy shall—
										(1)not later than
				one year after the date of the enactment of the National Defense Authorization
				Act for Fiscal Year 2012, and annually thereafter, review the security
				vulnerabilities of the computers of each national laboratory; and
										(2)if, in conducting
				a review under paragraph (1), the Secretary discovers a significant
				vulnerability in a national laboratory computer, promptly notify the
				congressional defense committees of the vulnerability.
										(b)ElementsA
				notification submitted under subsection (a) with respect to a significant
				vulnerability of a national laboratory computer shall include the
				following:
										(1)A description of
				the vulnerability.
										(2)An assessment of
				the loss, if any, of classified or unclassified data as a result of the
				vulnerability.
										(3)An assessment of
				the harm to national security or individual privacy resulting from the loss, if
				any, of such data.
										(4)A description of
				the actions taken to address the vulnerability.
										(c)National laboratory definedIn this section, the term national
				laboratory has the meaning given that term in section
				4502(g)(3).
									.
						(b)Clerical
			 amendmentThe table of contents for the Atomic Energy Defense Act
			 is amended by striking the item relating to section 4508 and inserting the
			 following new item:
							
								
									Sec. 4508. Review of security
				vulnerabilities of national laboratory
				computers.
								
								.
						3112.Review by
			 Secretary of Energy and Secretary of Defense of Comptroller General assessment
			 of budget requests with respect to the modernization and refurbishment of the
			 nuclear security complexSection 3255(a) of the National Nuclear
			 Security Administration Act (50 U.S.C. 2455(a)) is amended by adding at the end
			 the following new paragraph:
						
							(3)The Secretary of Energy shall, in
				consultation with the Secretary of Defense—
								(A)review the report submitted by the
				Comptroller General under paragraph (2); and
								(B)not later than 30 days after receiving
				that report, submit to the congressional defense committees a report that
				includes—
									(i)the results of the review conducted
				under subparagraph (A);
									(ii)the views of the Secretary of
				Energy and the Secretary of Defense with respect to—
										(I)the findings of the Comptroller General
				in the report submitted under paragraph (2); and
										(II)whether the actual funding level for the
				fiscal year in which the report is submitted under this subparagraph is
				sufficient for the modernization of the nuclear security complex and the
				refurbishment of the nuclear weapons stockpile; and
										(iii)a description of any measures the
				Administration plans to take in response to the findings of the Comptroller
				General.
									.
					3113.Aircraft
			 procurementOf the amounts
			 authorized to be appropriated and made available for obligation under section
			 3101 for weapons activities for any fiscal year before fiscal year 2013, the
			 Secretary of Energy may procure not more than one aircraft.
					3114.Limitation on
			 use of funds for establishment of centers of excellence in countries outside of
			 the former Soviet UnionNot
			 more than $500,000 of the funds authorized to be appropriated by section 3101
			 and made available by the funding table in section 4601 for defense nuclear
			 nonproliferation activities may be obligated or expended to establish a center
			 of excellence in a country that is not a state of the former Soviet Union until
			 the date that is 15 days after the date on which the Administrator for Nuclear
			 Security submits to the congressional defense committees a report that includes
			 the following:
						(1)An identification
			 of the country in which the center will be located.
						(2)A description of
			 the purpose for which the center will be established.
						(3)The agreement
			 under which the center will operate.
						(4)A funding plan
			 for the center, including—
							(A)the amount of
			 funds to be provided by the government of the country in which the center will
			 be located; and
							(B)the percentage of
			 the total cost of establishing and operating the center the funds described in
			 subparagraph (A) will cover.
							3115.Recognition
			 and status of National Atomic Testing MuseumSection 3137 of the National Defense
			 Authorization Act for Fiscal Years 1992 and 1993 (42 U.S.C. 7142) is
			 amended—
						(1)in the section
			 heading, by inserting and
			 National Atomic Testing Museum after
			 Atomic
			 Museum; and
						(2)by adding at the end the following new
			 subsection:
							
								(d)Recognition and
				status of National Atomic Testing MuseumThe museum operated by
				the Nevada Test Site Historical Foundation and located in Las Vegas,
				Nevada—
									(1)is recognized as
				the official atomic testing museum of the United Sates;
									(2)shall be known as
				the National Atomic Testing Museum; and
									(3)shall have the
				sole right throughout the United States and its possessions to have and use the
				name National Atomic Testing
				Museum.
									.
						CReports
					3121.Report on
			 feasibility of federalizing the security protective forces contract guard
			 workforce at certain Department of Energy facilities
						(a)In
			 generalNot later than one year after the date of the enactment
			 of this Act, the Secretary of Energy and the Administrator for Nuclear Security
			 shall jointly submit to the congressional defense committees—
							(1)a report on the
			 feasibility of federalizing some or all of the security protective forces
			 contract guard workforce at the facilities specified in subsection (d);
			 and
							(2)the comments of
			 the Comptroller General of the United States on that report required under
			 subsection (b).
							(b)Comments by
			 Comptroller GeneralThe Secretary and the Administrator shall
			 provide the draft text of the report required by subsection (a)(1) to the
			 Comptroller General of the United States for review and comment before
			 submitting the report to the congressional defense committees.
						(c)ElementsThe
			 report required by subsection (a)(1) shall include the following:
							(1)An evaluation of
			 the feasibility of converting the security protective forces contract workforce
			 at the facilities specified in subsection (d) into a force made up, in whole or
			 in part, of full-time Federal employees.
							(2)An estimate of
			 the immediate and projected costs of any such conversion.
							(3)An estimate of
			 the immediate and projected costs of maintaining guards under contract status
			 and of maintaining guards as full-time Federal employee.
							(4)An assessment of
			 the effects of any such conversion on security, including an analysis of the
			 effects of using a Federal security guard, a Federal police officer, or a
			 Federal protective service officer instead of a contract guard.
							(5)An estimate of
			 the hourly and annual costs of—
								(A)contract guards,
			 including benefits and overtime; and
								(B)any comparably
			 trained and equipped Federal force with comparable physical and other
			 requirements.
								(6)A comparison of
			 similar conversions of large groups of contract workers to full-time Federal
			 employees and an assessment of the potential benefits and challenges of such
			 conversions.
							(7)The views of the
			 Secretary and the Administrator on the feasibility of—
								(A)converting the
			 security protective forces contract workforce at the facilities specified in
			 subsection (d) into a force made up, in whole or in part, of full-time Federal
			 employees;
								(B)maintaining the
			 security protective forces contract workforce in its current form; and
								(C)instituting some
			 or all of the changes recommended in the Implementation Plan for the 29
			 Recommendations of the Protective Force Career Options Study Group prepared
			 pursuant to the Report of the Committee on Appropriations of the House of
			 Representatives (House Report No. 111–230) accompanying the Department of
			 Defense Appropriations Act, 2010 (Public Law 111–118; 123 Stat. 3409).
								(d)Facilities
			 specifiedThe facilities specified in this subsection are the
			 following:
							(1)The Albuquerque
			 National Nuclear Security Administration Service Center, Albuquerque, New
			 Mexico.
							(2)The Argonne
			 National Laboratory and the Argonne Site Office, Argonne, Illinois, and the
			 Chicago Service Center, Chicago, Illinois.
							(3)The Brookhaven
			 National Laboratory and Brookhaven Site Office, Upton, New York.
							(4)The Idaho
			 National Laboratory and the Idaho Site Office, Idaho Falls, Idaho.
							(5)The Kansas City
			 Plant and the Kansas City Site Office, Kansas City, Missouri.
							(6)The Lawrence
			 Livermore National Laboratory and the Livermore Site Office, Livermore,
			 California.
							(7)The Los Alamos
			 National Laboratory and the Los Alamos Site Office, Los Alamos, New
			 Mexico.
							(8)The National
			 Energy Technology Laboratory.
							(9)The Nevada Site
			 Office and the Nevada National Security Site, Nevada.
							(10)The Oak Ridge
			 National Laboratory, the Oak Ridge Office of the Department of Energy, and the
			 East Tennessee Technology Park of the Department of Energy, Oak Ridge,
			 Tennessee.
							(11)The Office of
			 Secure Transportation of the Department of Energy and associated field
			 locations.
							(12)The Pantex Plant
			 and Pantex Site Office, Amarillo, Texas.
							(13)The Pittsburgh
			 Naval Reactors Office, the Bettis Atomic Power Laboratory, the Idaho Naval
			 Reactors Facility, and the Knolls Atomic Power Laboratory.
							(14)The Portsmouth
			 Gaseous Diffusion Plant, Piketon, Ohio, and the Paducah Gaseous Diffusion
			 Plant, Paducah, Kentucky.
							(15)The Richland
			 Operations Office and the Hanford Site, Richland, Washington.
							(16)The Sandia
			 National Laboratories and the Sandia Site Office, Albuquerque, New
			 Mexico.
							(17)The Savannah
			 River Plant and the Savannah River Site Office of the Office of Environmental
			 Management of the Department of Energy, Aiken, South Carolina.
							(18)The Savannah
			 River National Laboratory, Aiken, South Carolina.
							(19)The National
			 Savannah River Site Office and the Tritium Extraction Facility and Mixed Oxide
			 Fuel Fabrication Facility of the National Nuclear Security Administration,
			 Aiken, South Carolina.
							(20)The Strategic
			 Petroleum Reserve Project Office and the Strategic Petroleum Reserve
			 Sites.
							(21)The Waste
			 Isolation Pilot Plant, Carlsbad, New Mexico.
							(22)The Y–12 Site
			 Office and the Y–12 National Security Complex of the National Nuclear Security
			 Administration, Oak Ridge, Tennessee.
							3122.Comptroller
			 General study on oversight of Department of Energy defense nuclear
			 facilities
						(a)In
			 generalThe Comptroller General of the United States shall
			 conduct a study of the value of and the need for external regulation or
			 external oversight of the safety of nuclear operations and the design and
			 construction of nuclear facilities at the Department of Energy defense nuclear
			 facilities to protect the public health and safety.
						(b)ElementsThe
			 study required by subsection (a) shall include the following:
							(1)An assessment of
			 the value of and the need for external regulation or external oversight, or a
			 combination of both, of the safety of nuclear operations and the design and
			 construction of nuclear facilities at the Department of Energy defense nuclear
			 facilities.
							(2)An assessment of
			 the ability of existing regulatory authorities to regulate safety at the
			 Department of Energy defense nuclear facilities.
							(3)An assessment of
			 the ability of the Defense Nuclear Facilities Safety Board to regulate safety
			 at the Department of Energy defense nuclear facilities.
							(4)An assessment of
			 the current functions of the Board and whether those functions should be
			 modified or amended, including whether the Department of Energy should pay an
			 oversight fee to the Board.
							(5)An assessment of
			 the relative advantages and disadvantages to the Department of Energy and the
			 public of—
								(A)continuing the
			 oversight functions of the Board; or
								(B)replacing the
			 oversight functions of the Board with external regulation of some or all of the
			 Department of Energy defense nuclear facilities.
								(6)A list of all
			 existing or planned Department of Energy defense nuclear facilities that are
			 similar to facilities under the regulatory jurisdiction of the Nuclear
			 Regulatory Commission.
							(7)(A)A list of each existing
			 Department of Energy defense nuclear facility or activity relating to such a
			 facility that the Comptroller General recommends should—
									(i)remain within the oversight
			 jurisdiction of the Board for a period of time or indefinitely; or
									(ii)be transferred to the jurisdiction
			 of an outside regulatory authority; and
									(B)the basis for the recommendations of
			 the Comptroller General.
								(8)For any existing
			 Department of Energy defense nuclear facilities that the Comptroller General
			 recommends should be transferred to the jurisdiction of an outside regulatory
			 authority—
								(A)the date by which
			 that transfer should occur and the period of time necessary for the transfer;
			 and
								(B)whether the
			 regulatory authority should be an existing or new regulatory authority.
								(9)A list of any
			 proposed Department of Energy defense nuclear facilities and a recommendation
			 of the Comptroller General with respect to whether each such facility—
								(A)should come under
			 the oversight jurisdiction of the Board or be transferred to the jurisdiction
			 of an outside regulatory authority; and
								(B)if the
			 Comptroller General recommends that the facility be transferred to the
			 jurisdiction of any outside regulatory authority, whether the regulatory
			 authority should be an existing or new regulatory authority.
								(10)An assessment of
			 the comparative advantages and disadvantages to the Department of Energy and to
			 public health and safety of the transfer of some or all of the Department of
			 Energy defense nuclear facilities from the oversight jurisdiction of the Board
			 to the jurisdiction of an outside regulatory authority.
							(11)An assessment of
			 the comparative costs associated with external oversight or external regulation
			 of safety at Department of Energy defense nuclear facilities.
							(12)Any other
			 recommendations of the Comptroller General with respect to external regulation
			 or oversight of safety at the Department of Energy.
							(c)Interim
			 reportNot later than 180 days after the date of the enactment of
			 this Act, the Comptroller General shall submit to the congressional defense
			 committees an interim report on the status of the study conducted under
			 subsection (a).
						(d)Final
			 reportNot later than one year after the date of the enactment of
			 this Act, the Comptroller General shall submit to the congressional defense
			 committees, the Secretary of Energy, the Defense Nuclear Facilities Safety
			 Board, and the Nuclear Regulatory Commission the final report of the
			 Comptroller General that contains the findings and recommendations of the
			 Comptroller General resulting from the study conducted under subsection
			 (a).
						(e)Comments on
			 reportNot later than 180 days after receiving the final report
			 from the Comptroller General under subsection (d), the Secretary of Energy, the
			 Defense Nuclear Facilities Safety Board, and the Nuclear Regulatory Commission
			 shall submit to the congressional defense committees the comments of the
			 Secretary, the Board, or the Commission (as the case may be) on the
			 report.
						(f)Department of
			 Energy defense nuclear facility definedIn this section, the term
			 Department of Energy defense nuclear facility has the meaning
			 given that term in section 318 of the Atomic Energy Act of 1954 (42 U.S.C.
			 2286g).
						3123.Plan to complete the Global Initiatives for
			 Proliferation Prevention program in the Russian FederationAt or about the same time that the budget of
			 the President for fiscal year 2013 is submitted to Congress under section
			 1105(a) of title 31, United States Code, the Administrator for Nuclear Security
			 shall submit to Congress a plan to complete the Global Initiatives for
			 Proliferation Prevention program in the Russian Federation by the end of
			 calendar year 2013.
					XXXIIDEFENSE
			 NUCLEAR FACILITIES SAFETY BOARD
				3201.AuthorizationThere are authorized to be appropriated for
			 fiscal year 2012, $33,317,000 for the operation of the Defense Nuclear
			 Facilities Safety Board under chapter 21 of the Atomic Energy Act of 1954 (42
			 U.S.C. 2286 et seq).
				3202.Authority of
			 the Defense Nuclear Facilities Safety Board to review the facility design and
			 construction of Construction Project 10–D–904 of the National Nuclear Security
			 AdministrationNotwithstanding
			 section 318(1)(A) of the Atomic Energy Act of 1954 (42 U.S.C. 2286g(1)(A)), the
			 Defense Nuclear Facilities Safety Board shall exercise the authority of the
			 Board under section 312(a)(4) of that Act (42 U.S.C. 2286a(a)(4)) to review the
			 design of, and review and monitor construction with respect to, Construction
			 Project 10–D–904 of the National Nuclear Security Administration.
				XXXIIIMARITIME
			 ADMINISTRATION
				3301.Maritime
			 AdministrationSection 109 of
			 title 49, United States Code, is amended to read as follows:
					
						109.Maritime
				Administration
							(a)OrganizationThe
				Maritime Administration is an administration in the Department of
				Transportation.
							(b)Maritime
				administratorThe head of the Maritime Administration is the
				Maritime Administrator, who is appointed by the President by and with the
				advice and consent of the Senate. The Administrator shall report directly to
				the Secretary of Transportation and carry out the duties prescribed by the
				Secretary.
							(c)Deputy maritime
				administratorThe Maritime Administration shall have a Deputy
				Maritime Administrator, who is appointed in the competitive service by the
				Secretary, after consultation with the Administrator. The Deputy Administrator
				shall carry out the duties prescribed by the Administrator. The Deputy
				Administrator shall be Acting Administrator during the absence or disability of
				the Administrator and, unless the Secretary designates another individual,
				during a vacancy in the office of Administrator.
							(d)Duties and
				powers vested in secretaryAll duties and powers of the Maritime
				Administration are vested in the Secretary.
							(e)Regional
				officesThe Maritime Administration shall have regional offices
				for the Atlantic, Gulf, Great Lakes, and Pacific port ranges, and may have
				other regional offices as necessary. The Secretary shall appoint a qualified
				individual as Director of each regional office. The Secretary shall carry out
				appropriate activities and programs of the Maritime Administration through the
				regional offices.
							(f)Interagency and
				industry relationsThe Secretary shall establish and maintain
				liaison with other agencies, and with representative trade organizations
				throughout the United States, concerned with the transportation of commodities
				by water in the export and import foreign commerce of the United States, for
				the purpose of securing preference to vessels of the United States for the
				transportation of those commodities.
							(g)Detailing
				officers from armed forcesTo assist the Secretary in carrying
				out duties and powers relating to the Maritime Administration, not more than
				five officers of the armed forces may be detailed to the Secretary at any one
				time, in addition to details authorized by any other law. During the period of
				a detail, the Secretary shall pay the officer an amount that, when added to the
				officer's pay and allowances as an officer in the armed forces, makes the
				officer's total pay and allowances equal to the amount that would be paid to an
				individual performing work the Secretary considers to be of similar importance,
				difficulty, and responsibility as that performed by the officer during the
				detail.
							(h)Contracts,
				cooperative agreements, and audits
								(1)Contracts and
				cooperative agreementsIn the same manner that a private
				corporation may make a contract within the scope of its authority under its
				charter, the Secretary may make contracts and cooperative agreements for the
				United States Government and disburse amounts to—
									(A)carry out the
				Secretary's duties and powers under this section, subtitle V of title 46, and
				all other Maritime Administration programs; and
									(B)protect,
				preserve, and improve collateral held by the Secretary to secure
				indebtedness.
									(2)AuditsThe
				financial transactions of the Secretary under paragraph (1) shall be audited by
				the Comptroller General. The Comptroller General shall allow credit for an
				expenditure shown to be necessary because of the nature of the business
				activities authorized by this section or subtitle V of title 46. At least once
				a year, the Comptroller General shall report to Congress any departure by the
				Secretary from this section or subtitle V of title 46.
								(i)Grant
				administrative expensesExcept as otherwise provided by law, the
				administrative and related expenses for the administration of any grant
				programs by the Maritime Administrator may not exceed 3 percent.
							(j)Authorization
				of appropriations
								(1)In
				generalExcept as otherwise provided in this subsection, there
				are authorized to be appropriated such amounts as may be necessary to carry out
				the duties and powers of the Secretary relating to the Maritime
				Administration.
								(2)LimitationsOnly
				those amounts specifically authorized by law may be appropriated for the use of
				the Maritime Administration for—
									(A)acquisition,
				construction, or reconstruction of vessels;
									(B)construction-differential
				subsidies incident to the construction, reconstruction, or reconditioning of
				vessels;
									(C)costs of national
				defense features;
									(D)payments of
				obligations incurred for operating-differential subsidies;
									(E)expenses
				necessary for research and development activities, including reimbursement of
				the Vessel Operations Revolving Fund for losses resulting from expenses of
				experimental vessel operations;
									(F)the Vessel
				Operations Revolving Fund;
									(G)National Defense
				Reserve Fleet expenses;
									(H)expenses
				necessary to carry out part B of subtitle V of title 46; and
									(I)other operations
				and training expenses related to the development of waterborne transportation
				systems, the use of waterborne transportation systems, and general
				administration.
									(3)Training
				vesselsAmounts may not be appropriated for the purchase or
				construction of training vessels for State maritime academies unless the
				Secretary has approved a plan for sharing training vessels between State
				maritime
				academies.
								.
				
	
		June 22, 2011
		Read twice and placed on the calendar
	
